Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matt Lincicum on 5/19/22.

The application has been amended as follows: 

Claim 1
A method, comprising: 
receiving, at a playback device including a plurality of audio transducers, a first source stream of audio content; 
determining whether the first source stream of audio content is (i) standalone audio content having a left input channel signal and a right input channel signal or (ii) video- associated audio content having at least a left input channel signal, a right input channel signal, and a center input channel signal; 
after determining that the first source stream of audio content is standalone audio content: 
generating a sum input signal based on a sum of the left and right input channel signals; 
generating a difference input signal based on a difference of the left and right input channel signals; 
providing the sum input signal to a first plurality of spatial filters to generate first spatial filter output signals;
providing the difference input signal to a second plurality of spatial filters to generate second spatial filter output signals;
combining the first spatial filter output signals and the second spatial filter output [ applying a first array transfer function to the sum and difference input ] signals to produce a first plurality of audio output signals such that each of the first plurality of audio output signals is based on both [ the sum input ] at least one of the first spatial filter output signals  and [ the difference input ] at least one of the second spatial filter output signals; and 
providing each of the first plurality of audio output signals to a respective one of the plurality of audio transducers; 
receiving, at the playback device, a second source stream of audio content; 
determining whether the second source stream of audio content is (i) standalone audio content having a left input channel signal and a right input channel signal or (ii) video-associated audio content having at least a left input channel signal, a right input channel signal, and a center input channel signal; 
after determining that the second source stream of audio content is video-associated audio content: 
without generating sum or difference signals based on the left, right, and center input channel signals, applying a second array transfer function to the left, right, and center input channel signals to produce a second plurality of audio output signals; and 
providing each of the second plurality of audio output signals to a respective one of the plurality of audio transducers.

Claim 5 – cancelled.

Claim 7 – cancelled.

Claim 10
A non-transitory computer-readable medium comprising instructions for producing an audio output, the instructions, when executed by one or more processors, causing the one or more processors to: 
receive, at the playback device, a first source stream of audio content; 
determine whether the first stream of audio content is (i) standalone audio input comprising a left input channel signal and a right input channel signal or (ii) video-associated audio input having at least a left input channel signal, a right input channel signal, and a center input channel signal; 
after determining that the first source stream of audio content is standalone audio content: 
generate input signals based on the left and right channel signals, the input signals including (i) a sum input signal corresponding to a sum of the first and second channel signals, and (ii) a difference input signal corresponding to a difference of the left and right channel signals; and 
providing the sum input signal to a first plurality of spatial filters to generate first spatial filter output signals;
providing the difference input signal to a second plurality of spatial filters to generate second spatial filter output signals;
combining the first spatial filter output signals and the second spatial filter output [ apply a first array transfer function to the left and right input ] signals to produce first arrayed audio output signals such that each of the first arrayed output signals is based on both [ the sum input ] at least one of the first spatial filter output signals  and [ the difference input ] at least one of the second spatial filter output signals; and 
receive, at the playback device, a second source stream of audio content; 
determine whether the second stream of audio content is (i) standalone audio input comprising a left input channel signal and a right input channel signal or (ii) video-associated audio input comprising a at least a left input channel signal, a right input channel signal, and a center input channel signal; 
after determining that the second source stream of audio content is video-associated audio content including a left input channel signal, a right input channel signal, and a center input channel signal: 
without generating sum or difference signals based on the left, right, and center input channel signals, apply a second array transfer function to the left, right, and center input channel signals to produce second arrayed audio output signals.

Claim 14
An audio signal processing system of a playback device, the system comprising: a processor; and tangible, non-transitory, computer-readable media storing instructions executable by the processor to cause the audio signal processing system to perform operations comprising: 
receiving, at the playback device, a first source stream of audio content; 
determining whether the first stream of audio content is (i) standalone audio content comprising a left input channel signal and a right input channel signal or (ii) -5-Application No. 16/557,827Attorney Docket No. 19-0601video-associated audio content comprising at least a left input channel signal, a right input channel signal, and a center input channel signal; 
after determining that the first source stream of audio content is standalone audio content: 
generating a sum input signal and a difference input signal, wherein the sum input signal is based on a sum of the left and right input channel signals and the difference input signal is based on a difference of the left and right input channel signals; 
providing the sum input signal to a first plurality of spatial filters to generate first spatial filter output signals;
providing the difference input signal to a second plurality of spatial filters to generate second spatial filter output signals;
[ applying at least a first array transfer function to the sum and difference channel ] combining the first spatial filter output signals and the second spatial filter output signals to produce first arrayed audio output signals such that each of the first arrayed output signals is based on both [ the sum input ] at least one of the first spatial filter output signals  and [ the difference input ] at least one of the second spatial filter output signals; and 
providing the first arrayed audio output signals to multiple audio transducers; and 
receiving, at the playback device, a second source stream of audio content; determining whether the first stream of audio content is (i) standalone audio content comprising a left input channel signal and a right input channel signal or (ii) video-associated audio content comprising at least a left input channel signal, a right input channel signal, and a center input channel signal; 
after determining that the second source stream of audio content is video-associated audio content: 
applying at least a second array transfer function to the left, right, and center input channel signals to produce second arrayed audio output signals; and 
providing the second arrayed audio output signals to multiple audio transducers.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not reasonably teach a smart, networked, etc. speaker such as that depicted in instant figure 1C, said speaker operable for determining, such as from reading of a metadata or other analysis of incoming streams, that an incoming content stream does or does not comprise video associated content, such as by bearing a video associated type flag; and based thereon perform the recited spatial processing of sum and difference input signals to determine, apply, etc. a first array transfer function for generating the recited spatially filtered output signals; and/or determine, apply, etc. a second array transfer function for generating  the recited second output signals; and providing the first or second output signals to the transducers of the smart speaker based on the determining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL C MCCORD/Primary Examiner, Art Unit 2654